Citation Nr: 1025405	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  09-05 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for back 
pain.

2.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for neck 
condition with arthritis.

3.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for leg 
pain.

4.	Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for right 
shoulder pain.

5.	Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his father-in-law


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to February 
1990.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Columbia, South Carolina, Department of Veterans Affairs (VA) 
Regional Office (RO).

In an earlier October 1999 rating decision, the Veteran was 
denied service connection for back and headaches, and for leg, 
right shoulder, and side pain.  In August 2000, the Veteran 
submitted a request for a copy of his claims file so that he 
could address the RO's questions about his in-service injury, 
which was one of the reasons cited for the denial of the leg, 
right shoulder, and side pain claim, prior to the October 2000 
expiration of the appeal period.  See 38 C.F.R. §3.156(b) (2009).  
No additional evidence was received after this letter.  As this 
letter merely stated the Veteran's intent to submit such evidence 
in the future, it is not evidence that, by itself or when 
considered with the previous evidence of record, relates to an 
unestablished fact necessary to substantiate the original claim; 
therefore, it is not material evidence.  See Voracek v. 
Nicholson, 421 F.3d 1299, 1305 (Fed. Cir. 2005).  By contrast, 
the Veteran's later submission of evidence included VA treatment 
records from October 1999 through August 2000, during the appeal 
period, which show treatment for a headache condition and the 
Veteran's assertion that his headaches began 11 years prior, 
which would be during his military service.  As the October 1999 
rating decision stated that the denial of the headache claim was 
due to lack of evidence of a current headache disability and lack 
of evidence establishing a nexus between that current disability 
and the Veteran's military service, this evidence is material, 
and as VA treatment records are deemed to be in the constructive 
possession of VA, it is construed to have been in VA's possession 
during the appeals period.  See Dunn v. West, 11 Vet. App. 462, 
466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Under 38 C.F.R. § 3.156(b), new and material evidence received 
prior to the expiration of the appeal period will be considered 
as having been filed in connection with the claim which was 
pending at the beginning of the appeal period.  Therefore, 
insofar as it relates to the headache claim, the October 1999 
decision was not final.  See Charles v. Shinseki, 587 F.3d. 1319, 
1323 (Fed. Cir. 2009); Jennings v. Mansfield, 509 F.3d 1362, 1368 
(Fed. Cir. 2007); see also Roebuck v. Nicholson, 20 Vet. App. 
307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).  
Accordingly, the Board has recharacterized headache issue on 
appeal as listed on the cover page.

The Veteran testified at a central office hearing before the 
undersigned Acting Veterans Law Judge in April 2010.  A 
transcript of the hearing is associated with the claims file.

To the extent that the Veteran's October 2006 claim requested his 
headaches, leg, and right shoulder condition be considered as 
secondary to his back and neck claims, the Board notes that a new 
theory of entitlement does not constitute a new claim, but rather 
an attempt to reopen the previously denied claim.  See Bingham v. 
Nicholson, 421 F.3d 1346, 1348-49 (Fed. Cir. 2005) (denial of a 
claim by the Board is a decision as to all potential theories of 
entitlement, not just those considered and rejected); Roebuck v. 
Nicholson, 20 Vet. App. 307, 313 (2006) (although there may be 
multiple theories or means of establishing entitlement to a 
benefit for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same claim); 
see also Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 
2009) (on direct appeals to the Board, theories of substantive 
entitlement to benefits such as direct and secondary service 
connection are not independent for res judicata purposes, and can 
be lost forever if not addressed).  Thus, these claims remain as 
listed on the cover page.

The issues of entitlement to service connection for back pain, 
neck condition with arthritis, leg pain, and right shoulder pain 
are addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	In an October 1999 rating decision, the RO denied service 
connection for a back condition, a leg condition, and a right 
shoulder condition.  That decision was not appealed.

2.	The evidence added to the claims file since that October 
1999 decision raises a reasonable possibility of substantiating 
these claims.

3.	In a March 2004 rating decision, the RO denied service 
connection for a neck condition with arthritis.  That decision 
was not appealed.

4.	The evidence added to the claims file since that March 2004 
decision raises a reasonable possibility of substantiating the 
claim.

5.	The Veteran was treated for headaches during his period of 
service.  The Veteran has provided competent lay evidence of 
having the condition since that time.  Additionally, competent 
medical evidence found a medical nexus between the Veteran's 
current headache condition and his military service.


CONCLUSION OF LAW

1.	The October 1999 and March 2004 rating decisions are final, 
with regard to the issues of service connection for entitlement 
to service connection for back pain, neck condition with 
arthritis, leg pain, and right shoulder pain.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.	New and material evidence has been submitted; the claims of 
service connection for back pain, neck condition with arthritis, 
leg pain, and right shoulder pain are reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.	A chronic headache disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002), 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants service connection for a 
chronic headache disorder and reopens and remands his remaining 
claims for further development.  As such, no discussion of VA's 
duty to notify or assist is necessary.

New and Material Evidence

Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  "New" evidence means existing 
evidence not previously submitted to agency decision makers.  
"Material" evidence is newly submitted evidence that relates to 
an unestablished fact necessary to substantiate the claim and 
presents the reasonable possibility of substantiating the claim.  
New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156.

The October 1999 rating decision denied service connection for 
back pain because the evidence did not show a current disability.  
This rating decision denied service connection for leg pain and 
right shoulder pain because the evidence did not show an in-
service occurrence or injury.  In order to prevail on a claim of 
new and material evidence, the evidence received since October 
1999 must relate to these unestablished facts.

The March 2004 rating decision denied service connection for a 
neck condition with arthritis because there was no showing of a 
chronic neck condition during service and no credible medical 
evidence showing that his current neck condition is related to 
his military service.  In order to prevail on a claim of new and 
material evidence, the evidence received since March 2004 must 
relate to these unestablished facts.

New Evidence

The evidence received since March 2004 consists of: (1) private 
medical records from July 2006 to September 2006; (2) the 
Veteran's January 2009 VA Form 9; (3) the November 2009 letter 
from VA Staff Internist, Dr. D.M.R.; (4) the April 2010 hearing 
testimony; and (5) VA treatment records from July 2005 to 
November 2008.  These records postdate both decisions and were 
not considered in either decision.  Therefore, the newness 
requirement is satisfied.

Additionally, the evidence received since October 1999 consists 
of: (6) the October 1987 ambulance report; (7) private treatment 
records from July 1997; and (8) earlier VA treatment records from 
October 1999 to November 2008.  These records were not part of 
the record at the time of the October 1999 decision and was not 
considered in that decision.  Thus the newness requirement is 
satisfied with regard to the back, leg, and shoulder claims.

The ambulance report (item 6) offers a contemporaneous account of 
the Veteran's injuries at the time of his October 1987 motor 
vehicle accident.  This evidence clearly establishes that the 
Veteran was in a motor vehicle accident during his military 
service, and therefore it is material with regard to establishing 
an in-service injury.

The earlier private treatment records (item 7) show complaints of 
and treatment for low back pain, right leg pain, and right 
shoulder pain.  As these records predate the claim, they are 
insufficient to establish a current back disability.  See McClain 
v. Nicholson, 21 Vet. App. 319 (2007).  Likewise, they do not 
establish an in-service leg or shoulder injury.  Therefore, these 
records are not material.

The VA treatment records (items 5 and 8) show complaints of and 
treatment for chronic low back pain, including complaints of 
lower back pain radiating down both legs and some associated 
numbness.  The private medical records from July 2006 to 
September 2006 (item 1) contain a diagnosis of mild degenerative 
disc disease and an opinion that the physical examination 
findings are consistent with the Veteran's complaints of back 
pain starting in 1988.  They likewise note a long-standing 
history of complaints of back pain radiating down to the foot.  
The Veteran's January 2009 statement (item 2) reiterated his 
contention that his back pain, neck pain, and shoulder pain began 
after his motor vehicle accident in service.  For the purpose of 
establishing whether new and material evidence has been 
submitted, this evidence is presumed credible.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  As this evidence seeks to 
establish a current disability, to wit chronic back pain, it is 
material.  Furthermore, when taken as a whole and combined with 
the Veteran's representative's arguments at the April 2010 
hearing (item 4), that the Veteran's leg pain and right shoulder 
pain were radiculopathy, this evidence suggests a link between 
the Veteran's leg pain an right shoulder pain and either the 
claimed neck disability or back disability.  If the underlying 
claim is substantiate, then the leg pain and right shoulder pain 
may also be shown to be either a secondary condition or a 
symptom.  Thus, this evidence is material with regard to those 
claims as well.

The November 2009 letter (item 3) refers to a September 1999 MRI 
that shows mild lumbar spondylosis at L4-5 and minimal 
neuroforaminal narrowing at C5-6 on the right.  Dr. DMR further 
opined that the Veteran's back pain and neck pain were related to 
his motor vehicle accident in service.  Likewise, at his April 
2010 hearing (item 4), the Veteran stated that he was treated for 
a neck injury after a serious motor vehicle accident in October 
1987.  As this evidence suggests a causal relationship between 
the Veteran's current back condition and neck condition and his 
in-service motor vehicle accident in October 1987, it is 
material.

Consequently, because there is evidence suggesting a chronic 
disability and a medical nexus between the Veteran's back 
disability and service, the new evidence does raise a reasonable 
possibility of substantiating that claim.  See 38 C.F.R. § 3.156.  
Likewise, there is evidence suggesting a chronic neck disability 
and a medical nexus between the Veteran's current neck disability 
and his military service, the new evidence raises a reasonable 
possibility of substantiating that claim.  See id.  Furthermore, 
the new evidence suggests the Veteran's leg pain is related to 
either the reopened neck disability or reopened back disability; 
it raises a reasonable possibility of substantiating that claim.  
See id.  Finally, the new evidence also suggests that his right 
shoulder pain is related either to the in-service motor vehicle 
accident or the reopened neck disability or reopened back 
disability; thereby raising a reasonable possibility of 
substantiating that claim.  See id.  Therefore, the Board finds 
that the Veteran's attempt to reopen his claims of entitlement to 
service connection for residuals of a back injury, neck 
condition, leg pain, and right shoulder pain are successful.

Headaches Claim

Direct service connection requires competent and credible 
evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009).  VA treatment records show complaints of 
headaches and a July 2000 diagnosis of neurogenic headaches.  
Thus, the current disability requirement is met.

The second requirement for direct service connection is competent 
and credible evidence of an in-service occurrence or aggravation 
of a disease or injury.  Id.  The Veteran's service treatment 
records show multiple complaints of headaches and include the 
October 1987 report of a motor vehicle accident - during the 
Veteran's military service - in which his head struck the 
windshield.  While the June 1989 separation examination does not 
note any neurological abnormality, it does refer to the Veteran's 
subjective complaints of headaches since his motor vehicle 
accident.  Thus, this in-service injury requirement has been 
satisfied.

The third and final requirement for direct service connection is 
a nexus between an in-service injury or disease and the current 
disability.  Id.  To this end, the Veteran has submitted the 
November 2009 medical opinion of Dr. D.M.J., in which he opines 
that the Veteran's headaches are as likely as not to be related 
to his motor vehicle accident in service.  Likewise, both the 
Veteran and his father-in-law have submitted lay evidence 
relating to the continuity of this symptomatology.  Thus the 
nexus requirement of direct service connection is satisfied.  
Accordingly, service connection for a headache condition is 
warranted.


ORDER

New and material evidence having been submitted, the claim for 
service connection for back pain is reopened.

New and material evidence having been submitted, the claim for 
service connection for a neck condition with arthritis is 
reopened.

New and material evidence having been submitted, the claim for 
service connection for leg pain is reopened.

New and material evidence having been submitted, the claim for 
service connection for right shoulder pain is reopened.

Service connection for a chronic headache disorder is granted.


REMAND

Once a claim has been reopened based on the submission of new and 
material evidence, the VA has a statutory duty to assist.  38 
U.S.C.A. § 5103A (f).  As noted above, the new evidence suggests 
a connection between the Veteran's current back, neck, leg, and 
right shoulder conditions and service, including the documented 
motor vehicle accident.  Thus examinations are necessary.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2009).  
Further, to the extent that the Veteran's representative has 
suggested in the April 2010 hearing that the Veteran's leg and 
right shoulder conditions are radiculopathy and the recent VA 
treatment record suggest that the Veteran's chronic low back pain 
radiates down both legs, a medical finding of whether either or 
both of these conditions are related to a back or neck condition 
is required.

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any pertinent outstanding 
records, schedule the Veteran for an 
appropriate VA examination to determine 
the nature, onset and etiology of his 
current back, neck, leg, and right 
shoulder conditions.  The claims folder 
should be made available to and reviewed 
by the examiner.  All indicated tests 
should be performed.  The examiner should 
report all pertinent findings.  
Thereafter, the examiner should provide 
opinions on the following:

a.	Does the Veteran currently suffer 
from a back disorder characterized by 
back pain?

b.	If so, is it at least as likely as 
not that any currently diagnosed back 
disorder is attributable to service, 
including the in-service motor 
vehicle accident in October 1987?

c.	Does the Veteran currently suffer 
from a neck disorder?

d.	If so, is it at least as likely as 
not that any currently diagnosed neck 
disorder is attributable to service, 
specifically the in-service motor 
vehicle accident in October 1987?

e.	Does the Veteran currently suffer 
from a leg disorder characterized by 
leg pain?  Does the Veteran currently 
suffer from any other disorder, 
including radiculopathy or neuropathy 
that is characterized by leg pain?

f.	If so, is it at least as likely as 
not that any currently diagnosed leg 
pain is attributable to service or to 
any diagnosed back or neck condition?

g.	Does the Veteran currently suffer 
from a right shoulder disorder 
characterized by right shoulder pain?  
Does the Veteran currently suffer 
from any other disorder, including 
radiculopathy or neuropathy that is 
characterized by right shoulder pain?

h.	If so, is it at least as likely as 
not that any currently diagnosed 
right shoulder pain is attributable 
to service, specifically the October 
1987 motor vehicle accident, or to 
any diagnosed back or neck condition?

A complete rationale for any opinions 
expressed and conclusion reached should be 
set forth in a legible report.  

2.	After the above development is completed, 
readjudicate the Veteran's claims for 
service connection for back pain, neck 
condition with arthritis, leg pain, and 
right shoulder pain.  If the benefits 
sought are denied, provide the Veteran 
with a supplemental statement of the case 
and return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


